


Exhibit 10.2(c)

 

WASHINGTON MUTUAL, INC. RESTRICTED STOCK AWARD AGREEMENT

(3-Year Vesting with Performance Threshold)

 

Washington Mutual, Inc. (the “Company”), by action of the Board and approval of
its shareholders established the Washington Mutual, Inc. Amended and Restated
2003 Equity Incentive Plan (the “Plan”).  The Participant is employed by the
Company or a Related Company and the Company desires to encourage the
Participant to own Common Stock for the purposes stated in Section 1 of the
Plan.  In consideration of the foregoing, the parties have entered into this
Restricted Stock Award Agreement (this “Agreement”) to govern the terms of the
Restricted Stock Award (as defined below) granted by the Company.  Defined terms
in the Plan shall have the same meaning in this Agreement, except where the
context otherwise requires.

 


1.             GRANT OF RESTRICTED STOCK


 

1.1          Award of Restricted Stock

 

On the grant date (the “Grant Date”) set forth in the paper or electronic Notice
of Grant (“Notice of Grant”) provided to the Participant named therein, the
Company has granted to the Participant a Restricted Stock Award (the “Award”) in
accordance with the terms of the Plan and subject to the conditions set forth in
the Notice of Grant, this Agreement and the Plan (as amended from time to
time).  The Award represents the right to receive up to the number of shares of
Common Stock (as adjusted from time to time pursuant to Section 15 of the Plan,
the “Shares”) of the Company subject to the fulfillment of the vesting
conditions set forth in this Agreement.

 

1.2          Acceptance of Restricted Stock

 

The Participant shall not be entitled to any of the benefits under this Award
unless and until the Participant accepts the Award through the electronic grant
notification system maintained by or on behalf of the Company or by signing and
returning to the Company (at the address set forth in Paragraph 15.1) the paper
Notice of Grant, in each case, no later than the 90th day following the Grant
Date.  If the Participant fails to accept the Award as specified in this
Paragraph 1.2 within the 90-day period immediately following the Grant Date, the
Award shall terminate without consideration and be deemed cancelled upon the
expiration of such 90-day period, unless the Committee determines, in its sole
discretion, that any delay was for good cause (including the death, disability
or other incapacitation of the Participant).  By accepting the Award, the
Participant irrevocably agrees on behalf of the Participant and the
Participant’s successors and permitted assigns to all of the terms and
conditions of the Award as set forth in or pursuant to the Notice of Grant, this
Agreement, and the Plan (as such may be amended from time to time).

 


2.             TRANSFER RESTRICTIONS; VESTING


 

(a)           Participant’s rights in and to the Shares shall not be vested as
of the Grant Date and shall be forfeitable unless and until otherwise vested
pursuant to the terms of this Agreement.  Participant’s rights in and to the
Shares shall be subject to both time and performance-based vesting criteria. 
The number of shares of Common Stock subject to the Award that shall be eligible
for vesting under this Agreement shall be based upon the achievement of the
Performance Goals set forth on Attachment A hereto (such Shares are

 

1

--------------------------------------------------------------------------------


 

referred to as the “Earned Shares”).  Any shares of Common Stock subject to the
Award that do not become Earned Shares pursuant to the preceding sentence shall
be cancelled and surrendered to the Company without payment of any consideration
to the Participant immediately upon the determination of the number of Earned
Shares pursuant to Attachment A.  Provided that the Participant has not
experienced a Termination of Service and has timely accepted the Award pursuant
to Paragraph 1.2, the Award shall become vested on the Anniversary date of the
Grant Date as specified below with respect to a number of Earned Shares (rounded
to the nearest whole share) equal to the percentage of the total number of
Earned Shares in accordance with the following schedule:

 

Vesting Date

 

Percent (%) of
Shares Vested

 

Performance Goals to Be
Attained by 12/31/2008

 

2nd Anniversary

 

50

%

[ See Attachment A ]

 

3rd Anniversary

 

100

%

[ See Attachment A ]

 

 

The foregoing performance goals shall be based on and interpreted consistent
with one or more business criteria set forth in Section 11.1 of the Plan. 
Shares that have vested and are no longer subject to forfeiture are referred to
herein as “Vested Shares.”  Shares that are not vested and remain subject to
forfeiture are referred to herein as “Unvested Shares.”

 

(b)           The vesting period of the Award set forth in Paragraph 2(a) may be
adjusted by the Committee to reflect the decreased level of employment during
any period in which the Participant is on an approved leave of absence or is
employed on a less than full time basis.  Notwithstanding anything to the
contrary in this Paragraph 2, the Award shall be subject to earlier acceleration
of vesting and/or forfeiture and transfer as provided in this Agreement and the
Plan.

 

(c)           Any sale, transfer, assignment, encumbrance, pledge,
hypothecation, conveyance in trust, gift, transfer by bequest, devise or
descent, or other transfer or disposition of any kind, whether voluntary or by
operation of law, directly or indirectly, of Unvested Shares shall be strictly
prohibited and void; provided, however, that the Committee, in its sole
discretion, may permit the Participant to assign or transfer an Award to the
extent permitted under the Plan, provided that the Award shall be subject to all
the terms and condition of the Plan, this Agreement and any other terms required
by the Committee as a condition to such transfer.

 


3.             STATUS OF PARTICIPANT


 

From and after the Grant Date, Participant will be recorded as a shareholder of
the Company with respect to the Shares and shall have voting rights with respect
to the Shares unless and until any Shares are forfeited or transferred back to
the Company.

 


4.             DIVIDENDS


 

From and after the Grant Date and unless and until Shares are forfeited or
otherwise transferred back to the Company, the Participant will be entitled to
receive all dividends and other distributions paid with respect to the Shares. 
Dividends payable by the Company to its public stockholders in cash shall, with
respect to any Unvested Shares, be automatically reinvested in additional Shares
at a purchase price per share equal to the fair market value of a share of
Common Stock on the date such dividend is paid.  Any additional Shares accrued
for

 

2

--------------------------------------------------------------------------------


 

Participant through dividends on Unvested Shares, whether through reinvestment
or through a dividend paid in Shares, shall be subject to the same restrictions
on transferability and risk of forfeiture as the Unvested Shares with respect to
which they were distributed.

 


5.                                      TREATMENT OF AWARD UPON TERMINATION OF
EMPLOYMENT; COMPANY TRANSACTION


 


5.1          TERMINATION OF EMPLOYMENT


 

Except as provided in Paragraph 5.2 below, upon Termination of Service for any
reason other than death, Disability or retirement, the Unvested Shares shall be
forfeited by the Participant and cancelled and surrendered to the Company
without payment of any consideration to the Participant.  Upon Termination of
Service because of death, Disability or retirement (as defined in the following
sentence), the service requirements upon vesting of the Shares shall be waived
and the Shares subject to this Award shall become Vested Shares if and to the
extent that the performance goals described in Paragraph 2 have been or
thereafter are satisfied.  For purposes of this Paragraph 5.1, “retirement”
shall mean Termination of Service for any reason other than for Cause at or
after attainment of age sixty-five (65).

 


5.2          COMPANY TRANSACTION


 

Notwithstanding anything to the contrary in Paragraph 5.1, the Vesting and
forfeiture of Shares under this Award shall be subject to any other written
agreement between the Participant and the Company or a Related Company and, to
the extent not otherwise addressed in any such written agreement, shall be
treated as expressly provided under the Plan (for example, in connection with a
Company Transaction under Section 15.3 of the Plan).

 


6.             SECTION 83(B) ELECTION FOR RESTRICTED STOCK AWARD; INDEPENDENT
TAX ADVICE


 

Under Section 83(a) of the Internal Revenue Code (the “Code”), the Participant
will be taxed on the Shares on the date the Shares vest and the forfeiture
restrictions lapse as set forth in Paragraph 2 of this Agreement, based on their
fair market value on such date, at ordinary income rates subject to payroll and
withholding tax and tax reporting, as applicable.  For this purpose, the term
“forfeiture restrictions” means the right of the Company to receive back any
Unvested Shares upon a Termination of Service. Under Section 83(b) of the Code,
the Participant may elect to be taxed on the Shares on the Grant Date, based
upon their fair market value on such date, at ordinary income rates subject to
payroll and withholding tax and tax reporting, rather than when and as the
Unvested Shares cease to be subject to the forfeiture restrictions.  If
Participant elects to accelerate the date on which he or she is taxed on the
Shares under Section 83(b), an election (an “83(b) Election”) to such effect
must be filed with the Internal Revenue Service within 30 days from the Grant
Date of the Award and applicable withholding taxes must be paid to the Company
at that time.

 

There are significant risks associated with the decision to make an
83(b) Election.  If the Participant makes an 83(b) Election and the Unvested
Shares are subsequently forfeited to the Company, the Participant will not be
entitled to recover the taxes paid by claiming a deduction for the ordinary
income previously recognized as a result of the 83(b) Election.  If the
Participant makes an 83(b) Election and the value of the Unvested Shares
subsequently declines, the 83(b) Election may cause the Participant to recognize
more compensation income than otherwise would have been the case.  On the other
hand, if the value of the Unvested Shares increases

 

3

--------------------------------------------------------------------------------


 

and the Participant has not made an 83(b) Election, Participant may recognize
more compensation income than otherwise would have been the case.

 

The foregoing is only a summary of the federal income tax laws that apply to the
Shares under this Agreement and does not purport to be complete.  The actual tax
consequences of receiving or disposing of the Shares are complicated and depend,
in part, on the Participant’s specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company.  THEREFORE, THE PARTICIPANT SHOULD SEEK INDEPENDENT
ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE FEDERAL TAX LAW AND THE INCOME
TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY TO WHICH THE PARTICIPANT
IS SUBJECT.  By accepting this Agreement, Participant acknowledges and agrees
that he or she has either consulted with a competent tax advisor independent of
the Company to obtain tax advice concerning the Shares in light of the
Participant’s specific situation or has had the opportunity to consult with such
a tax advisor and has chosen not to do so.

 

The form for making an 83(b) Election is available from the Company.  If the
Participant determines to make an 83(b) Election, it is the Participant’s
responsibility to file such an election with the Internal Revenue Service within
the 30-day period after the Grant Date, to deliver to the Company a signed copy
of the 83(b) Election, to file an additional copy of such election form with the
Participant’s federal income tax return for the calendar year in which the Grant
Date occurs and to pay applicable withholding taxes to the Company at that time.

 


7.             BOOK ENTRY REGISTRATION OF THE SHARES; DELIVERY OF SHARES


 

The Company may at its election either (i) after the Date of Grant, issue a
certificate representing the Shares subject to this Agreement and place a legend
on and stop transfer notice describing the restrictions on and forfeitability of
such Shares, in which case the Company may retain such certificates unless and
until the Shares represented by such certificate have vested and may cancel such
certificate if and to the extent that the Shares are forfeited or otherwise
required to be transferred back to the Company, or (ii) not issue any
certificate representing Shares subject to this Agreement and instead document
the Participant’s interest in the Shares by registering the Shares with the
Company’s transfer agent (or another custodian selected by the Company) in book
entry form in the Participant’s name with the applicable restrictions noted in
the book entry system, in which case no certificate(s) representing all or a
part of the Shares will be issued unless and until the Shares become Vested
Shares.  The Company may provide a reasonable delay in the issuance or delivery
of Vested Shares as it determines appropriate to address tax withholding and
other administrative matters.

 


8.             STOP-TRANSFER NOTICES


 

The Company will not be required to (a) transfer on its books any Shares that
have been sold or transferred in violation of the provisions of this Agreement
or (b) treat as the owner of the Shares, or otherwise accord voting, dividend or
liquidation rights to, any transferee to whom the Shares have been transferred
in contravention of this Agreement.

 

4

--------------------------------------------------------------------------------


 


9.             WITHHOLDING AND DISPOSITION OF SHARES


 

9.1          Generally

 

The Participant is liable and responsible for all taxes owed in connection with
the Award, regardless of any action the Company takes with respect to any tax
withholding obligations that arise in connection with the Award.  The Company
does not make any representation or undertaking regarding the treatment of any
tax withholding in connection with the grant or vesting of the Award or the
subsequent sale of Shares issuable pursuant to the Award.  The Company does not
commit and is under no obligation to structure the Award to reduce or eliminate
the Participant’s tax liability.

 

9.2          Payment of Withholding Taxes

 

Prior to any event in connection with the Award (e.g., vesting) that the Company
determines may result in any domestic or foreign tax withholding obligation,
whether national, federal, state or local, including any social tax obligation
(the “Tax Withholding Obligation”), the Participant is required to arrange for
the satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company.

 

(a)           By Withholding Shares.  Unless Participant elects to satisfy the
Tax Withholding Obligation by an alternative means in accordance with clause
(b) below, Participant’s acceptance of this Award constitutes Participant’s
instruction and authorization to the Company to withhold on the Participant’s
behalf the number of Shares from those Shares issuable to the Participant at the
time when the Award becomes vested as the Company determines to be sufficient to
satisfy the Tax Withholding Obligation.

 

(b)           By Other Payment.  At any time not less than five (5) business
days before any Tax Withholding Obligation arises (e.g., before a Vesting Date),
Participant may notify the Company of Participant’s election to pay
Participant’s Tax Withholding Obligation by wire transfer, check or other means
permitted by the Company.  In such case, the Participant shall satisfy his or
her tax withholding obligation by paying to the Company on such date as it shall
specify an amount that the Company determines is sufficient to satisfy the
expected Tax Withholding Obligation by (i) wire transfer to such account as the
Company may direct, (ii) delivery of a check payable to the Company, Attn:
Leadership Rewards, Stock Administrator, Mail Stop WMC0705, 1301 Second Avenue,
Seattle, WA 98101, or such other address as the Company may from time to time
direct, or (iii) such other means as the Company may establish or permit. 
Participant agrees and acknowledges that prior to the date the Tax Withholding
Obligation arises, the Company will be required to estimate the amount of the
Tax Withholding Obligation and accordingly will require the amount paid to the
Company under this Paragraph 9.2(b) to be more than the minimum amount that may
actually be due and that, if Participant has not delivered payment of a
sufficient amount to the Company to satisfy the Tax Withholding Obligation
(regardless of whether as a result of the Company underestimating the required
payment or Participant failing to timely make the required payment), the
additional Tax Withholding Obligation amounts shall be satisfied in the manner
specified in Paragraph 9.2(a) above.

 

5

--------------------------------------------------------------------------------


 


10.                               PLAN CONTROLS


 

The terms of the Notice of Grant and this Agreement are governed by the terms of
the Plan, as it exists on the date of the grant and as the Plan is amended from
time to time.  In the event of any conflict between the provisions of the Notice
of Grant or this Agreement and the provisions of the Plan, the terms of the Plan
shall control, except as expressly stated otherwise.  The term “Section”
generally refers to provisions within the Plan; provided, however, the term
“Paragraph” shall refer to a provision of this Agreement.

 


11.                               LIMITATION ON RIGHTS; NO RIGHT TO FUTURE
GRANTS; EXTRAORDINARY ITEM


 

By entering into this Agreement and accepting the Award, Participant
acknowledges that: (i) Participant’s participation in the Plan is voluntary;
(ii) the value of the Award is an extraordinary item which is outside the scope
of any employment contract with Participant; (iii) the Award is not part of
normal or expected compensation for any purpose, including without limitation
for calculating any benefits, severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and Participant will not be entitled to
compensation or damages as a consequence of Participant’s forfeiture of any
unvested portion of the Award as a result of Participant’s Termination of
Service with the Company or any Related Company for any reason; and (iv) in the
event that Participant is not a direct employee of Company, the grant of the
Award will not be interpreted to form an employment relationship with the
Company or any Related Company and the grant of the Award will not be
interpreted to form an employment contract with the Participant’s employer, the
Company or any Related Company.  The Company shall be under no obligation
whatsoever to advise the Participant of the existence, maturity or termination
of any of Participant’s rights hereunder and Participant shall be responsible
for familiarizing himself or herself with all matters contained herein and in
the Plan which may affect any of Participant’s rights or privileges hereunder.

 


12.                               COMMITTEE AUTHORITY


 

Any question concerning the interpretation of this Agreement or the Plan, any
adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or this Agreement shall be determined by the Committee
(including any person(s) to whom the Committee has delegated its authority) in
its sole and absolute discretion.  Such decision by the Committee shall be final
and binding.

 


13.                               AGREEMENT NOT TO SOLICIT PERSONNEL


 

In consideration for the granting of the Award and Participant’s access as an
employee of the Company or a Related Company to employees, contractors and
consultants of the Company and Related Companies, Participant agrees that,
during Participant’s employment with the Company or a Related Company, and for a
period of one year following Termination of Service for Cause or Termination of
Service voluntarily, Participant will not in any manner, directly or indirectly,
solicit, encourage, induce, or recruit any person who is then an employee,
contractor, or consultant of the Company or a Related Company, and whom
Participant worked with, supervised, or had access to confidential information
about while employed by Company or a Related Company, to seek or accept
employment or a contractual or consulting engagement with any business that
competes with or provides services comparable to those provided by the Company. 
Should Participant breach the agreement set forth in this Paragraph 13, in
addition to any other remedy available to the Company, Participate shall forfeit
any

 

6

--------------------------------------------------------------------------------


 

Unvested Shares, which shall be cancelled and surrendered to the Company without
payment of any consideration to the Participant; Participant shall return to the
Company any Vested Shares without payment of any consideration to the
Participant; and, for any Vested Shares sold or otherwise transferred by
Participant, Participant shall immediately pay to the Company the fair market
value of those Vested Shares as of the date they were sold or otherwise
transferred by Participant.  The parties agree that, to the extent the
restrictions set forth in this Paragraph 13 are found to be unenforceable in any
respect, this Paragraph shall be construed to be enforceable to the maximum
extent permitted by law.

 


14.                               INTELLECTUAL PROPERTY OWNERSHIP


 

Washington Mutual will own all rights to the results of Participant’s work,
including inventions and other intellectual property developed using Company
equipment, supplies, facilities or trade secret information.  It will also own
all rights to the results of any other effort of Participant (outside of
Participant’s performance of Washington Mutual work) that relate directly to
Participant’s work or to the Company’s business or actual or demonstrably
anticipated research or development.  Washington Mutual’s rights extend to
anything that is authored, conceived, invented, written, reduced to practice,
improved or made by Participant, alone or jointly with others, during the period
of Participant’s employment by the Company or a Related Company.  To the extent
that the results of Participant’s work or other effort constitute a “work made
for hire” as defined under U.S. copyright law, the copyright shall belong solely
to the Company.  Otherwise, to the extent that such results are legally
protectable, then Participant hereby irrevocably assigns all copyrights, patent
rights, and other proprietary rights therein to the Company, and no further
action by Participant is required to grant ownership to Washington Mutual. 
Participant will assist in preparing and executing documents, and will take any
other steps requested by Washington Mutual, to vest, confirm or demonstrate its
ownership rights, and Participant will not at any time contest the validity of
such rights.  Participant understands that the termination of Participant’s
employment will not terminate or invalidate any of Participant’s obligations, or
Washington Mutual’s rights, as described above.

 

Participant understands that the above commitments are in furtherance of the
WaMu Intellectual Property Policy (a copy of which Participant has had an
opportunity to review and is also found on wamu.net), which is incorporated
herein but not set forth in full due to space limitations.  If Participant lives
or works in Washington, California, Illinois, or in any other state mentioned in
the Invention Notice section of the policy, then the above assignment does not
apply to inventions described in the Invention Notice for Participant’s state.

 


15.                               GENERAL PROVISIONS


 


15.1        NOTICES


 

Whenever any notice is required or permitted hereunder, such notice must be in
writing and delivered in person or by mail (to the address set forth below if
notice is being delivered to the Company) or electronically.  Any notice
delivered in person or by mail shall be deemed to be delivered on the date on
which it is personally delivered, or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith.  Any notice given by the Company to the Participant
directed to Participant at Participant’s address on file with the Company shall
be effective to bind the Participant and any other person who shall have
acquired rights under this Agreement.  The Company or the Participant may
change, by written

 

7

--------------------------------------------------------------------------------


 

notice to the other, the address previously specified for receiving notices. 
Notices delivered to the Company in person or by mail shall be addressed as
follows:

 

Company:

 

Washington Mutual, Inc.

 

 

Attn: Leadership Rewards, Stock Administrator

 

 

Mail Stop WMC0705

 

 

1301 Second Avenue

 

 

Seattle, WA 98101

 


15.2        NO WAIVER


 

No waiver of any provision of this Agreement will be valid unless in writing and
signed by the person against whom such waiver is sought to be enforced, nor will
failure to enforce any right hereunder constitute a continuing waiver of the
same or a waiver of any other right hereunder.

 


15.3        UNDERTAKING


 

Participant hereby agrees to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or affect one or more of the obligations or restrictions
imposed on either the Participant or the Award pursuant to the express
provisions of this Agreement.

 


15.4        ENTIRE CONTRACT


 

This Agreement, the Notice of Grant and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof.  This
Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

 


15.5        SUCCESSORS AND ASSIGNS


 

The provisions of this Agreement will inure to the benefit of, and be binding
on, the Company and its successors and assigns and Participant and Participant’s
legal representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person will have become a party to
this Agreement and agreed in writing to join herein and be bound by the terms
and conditions hereof.

 


15.6        SECURITIES LAW COMPLIANCE


 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under this Award, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the Award and/or the Shares
underlying the Award and (c) restrictions as to the use of a specified brokerage
firm or other agent for such resales or other transfers.  Any sale of the Shares
must also comply with other applicable laws and regulations governing the sale
of such shares.

 

8

--------------------------------------------------------------------------------


 


15.7        INFORMATION CONFIDENTIAL


 

As partial consideration for the granting of the Award, the Participant agrees
that he or she will keep confidential all information and knowledge that the
Participant has relating to the manner and amount of his or her participation in
the Plan; provided, however, that such information may be disclosed as required
by law and may be given in confidence to the Participant’s spouse, tax and
financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan.

 


15.8        DATA PRIVACY


 

As an essential term of this Award, the Participant consents to the collection,
use and transfer, in electronic or other form, of personal data as described in
this Agreement for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

 

By entering into this Agreement and accepting the Award, Participant
acknowledges that the Company holds certain personal information about the
Participant, including, but not limited to, name, home address and telephone
number, date of birth, taxpayer identification number, social insurance number
or other identification number, salary, tax rates and amounts, nationality, job
title, any shares of stock or directorships held in the Company, details of all
awards or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding, for the purpose of implementing, administering
and managing the Plan (“Data”).  Participant acknowledges that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in
jurisdictions that may have different data privacy laws and protections, and
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant or the Company may elect to deposit any shares of stock
acquired under the Award. Participant acknowledges that Data may be held only as
long as is necessary to implement, administer and manage Participant’s
participation in the Plan as determined by the Company, and that Participant may
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, provided however, that refusing or withdrawing
Participant’s consent may adversely affect Participant’s ability to participate
in the Plan.

 


15.9        ELECTRONIC DELIVERY


 

The Company may, in its sole discretion, decide to deliver any documents related
to any awards granted under the Plan by electronic means or to request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company, and such consent shall remain in effect
throughout Participant’s term of employment or service with the Company and
thereafter until withdrawn in writing by Participant.

 

9

--------------------------------------------------------------------------------


 


15.10      GOVERNING LAW


 

Except as may otherwise be provided in the Plan, the provisions of the Notice of
Grant and this Agreement shall be governed by the laws of the state of
Washington, without giving effect to principles of conflicts of law.

 

IN WITNESS WHEREOF, the parties have executed this Agreement dated below.

 

 

WASHINGTON MUTUAL, INC.

 

 

 

Daryl David

 

Chief HR Officer

 

 

 

 

 

 

 

employee’s Signature

 

 

 

Date Signed:

 

 

10

--------------------------------------------------------------------------------


 

Attachment A

 

Washington Mutual, Inc. Restricted Stock Award Agreement

 

Performance Goals

 

Vesting is subject to the Company attaining one of the following performance
measures for 2008(1):

 

--------------------------------------------------------------------------------

 (1) Net interest margin for 2008 as reported in the 4th quarter 2008 earnings
release.  The customer loyalty measurement for 2008 is determined based on the
final month’s rolling average 3-month score for the 12-month period December,
2007 – November, 2008.

 

Net Interest Margin of at least 2.50 or

 

Customer Loyalty score of at least 50.0

 

The Human Resources Committee will certify the results at its January 2009
meeting.

 

11

--------------------------------------------------------------------------------


 


EXHIBIT A


 

ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING SECTION 83(b) ELECTION


 

The undersigned, a recipient of                shares of common stock of
Washington Mutual, Inc., a Washington corporation (the “Company”), pursuant to a
restricted stock award granted under the Washington Mutual Inc Amended and
Restated 2003 Equity Incentive Plan (the “Plan”), hereby states as follows:

 

1.             The undersigned acknowledges receipt of a copy of the Restricted
Stock Award Agreement and the Plan relating to the offering of such shares.  The
undersigned has carefully reviewed the Plan and the Restricted Stock Award
Agreement pursuant to which the award was granted.

 

2.             The undersigned either (check and complete as applicable)

 

(a)                                  has consulted, and has been fully advised
by, the undersigned’s own tax advisor,
                                                , whose business address is
                                                  , regarding the federal, state
and local tax consequences of receiving shares under the Plan, and particularly
regarding the advisability of making an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended (the “Code”), and pursuant to the
corresponding provisions, if any, of applicable state law, or

 

(b)                                 has knowingly chosen not to consult such a
tax advisor.

 

3.             The undersigned hereby states that the undersigned has decided
(check as applicable)

 

(a)                                  to make an election pursuant to
Section 83(b) of the Code, and is submitting to the Internal Revenue Service 
with a copy to the Company (together with the undersigned’s executed Restricted
Stock Award Agreement) an executed form entitled “Election Under
Section 83(b) of the Internal Revenue Code of 1986”.  The undersigned hereby
elects to pay the applicable withholding taxes resulting from the 83(b) election
(25% federal, state, if applicable, 1.45% Medicare and 6.2% Social Security, if
applicable) in the following manner:

 

                                                (i)            Withheld from
payroll.

 

(ii)           Submission of a personal check to the Company.

 

(b)                                 not to make an election pursuant to
Section 83(b) of the Code.

 

4.             Neither the Company nor any subsidiary or representative of the
Company has made any warranty or representation to the undersigned with respect
to the tax consequences of the undersigned’s acquisition of shares under the
Plan or of the making or failure to make an election pursuant to
Section 83(b) of the Code or the corresponding provisions, if any, of applicable
state law.

 

 

 

 

 

Dated

Recipient

 

 

 

 

 

Print Name

 

12

--------------------------------------------------------------------------------


 


EXHIBIT B


 


ELECTION UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE OF 1986


 


 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:

 

1.                                       The name, address, taxpayer
identification number and taxable year of the undersigned are as follows:

 

NAME OF TAXPAYER:

 

ADDRESS:

 

 

IDENTIFICATION NO. OF TAXPAYER:

 

TAXABLE YEAR:  2008

 

2.                                       The property with respect to which the
election is made is described as follows:                         shares of the
Common Stock of Washington Mutual, Inc., a Washington corporation (the
“Company”).

 

3.                                       The date on which the property was
transferred is:  January 22, 2008 (grant date)

 

4.                                       The property is subject to the
following restrictions:

 

The property is subject to a forfeiture right pursuant to which the Company can
reacquire the shares if for any reason other than for death or Disability
taxpayer’s services with the Company are terminated.  The Company’s right to
receive back the shares lapses 50% on January 22, 2010 and 50% on January 22,
2011 if performance criteria has been met.

 

5.                                       The aggregate fair market value at the
time of transfer, determined without regard to any restriction other than a
restriction which by its terms will never lapse, of such property is:   $14.77

 

6.                                       The amount (if any) paid for such
property is:  $0.00

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The undersigned is the person performing the services
in connection with the transfer of said property.

 

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.

 

 

 

 

 

Dated

Taxpayer

 

Taxpayer is required to submit this Exhibit B directly to the Internal Revenue
Service within 30 days from the Grant Date and a copy is to be sent to
Washington Mutual, Inc., Stock Administration fax number 206-377-1455.

 

13

--------------------------------------------------------------------------------
